DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 10/26/2021.
	Claims 1-20 are currently pending and presented for examination.
Response to Arguments
Applicant’s remarks and amendments filed on 10/26/2021 with respect to prior art rejection have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

         Claims 1, 2, 3, 5, 11,13,14,15,17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No.: US 2019/0166325 A1), in view of Kim et al.  (US Pub No.: US 2018/0324373 A1).
       Regarding claim 1, Kim discloses a solid state imaging element (Para 59; CMOS image sensor) comprising:
        a successive approximation type analog-digital conversion circuit ( Para 32; SAR ADC-successive approximation register (SAR) analog-digital-converter) converting an analog pixel signal received from a pixel of a pixel array portion to a digital code;
 and
       a first noise detection circuit (Para 32; comparator 210 within SAR AD; it is well known in the art that comparator in AD detects and reduces reset noise) connected to a DAC (Digital to Analog Converter) output node inside the successive approximation type analog-digital conversion circuit (Fig. 2; Para 32-39; wherein the comparator is connected to C-DAC 240 wherein C-DAC 240 can generate reference voltage).
	However, Kim does not disclose the first noise detection circuit receiving a power supply voltage that is supplied to the pixel, and detecting noise in the power supply voltage that is supplied to the pixel to output a detection result to the DAC. 
	Kim et al. (US Pub No.: US 2018/0324373 A1) discloses the first noise detection circuit (Para 60-63; power control module 422) receiving a power supply voltage  (Para 60-63,   Fig. 5;  Fig. 8;  wherein the power control module 422 of the operating module 420 may receive the same power as the power that is supplied to the device module 421 by the power supply module 410 ;  the power control module 422 may analyze the level and/or quality of the power supplied to the operating module 420 after 422 may control the power supply module 410 to adjust the level of the power. For example, when the level of the operating power is lower or higher than the level of rated power of the operating module 420, the power control module 422 may control the power supply module 410 to supply the rated power of the operating module 420.) that is supplied to the pixel (Para 56, 57; 67; pixel array 441 ; the power supply module generate power to be supplied) , and detecting noise in the power supply voltage that is supplied to the pixel (Para 60-63, Figs. 4B, 4C;   Fig. 5; As a result of the analysis, when the supplied power is unstable, the power control module 422 may control the power supply module 410 to adjust the level of the power. For example, when the level of the operating power is lower or higher than the level of rated power of the operating module 420, the power control module 422 may control the power supply module 410 to supply the rated power of the operating module 420 )  to output a detection result to the digital circuit  ( Para  62; 73; 76-79; Fig. 4C, Fig 5;  wherein level shifter LS of power control module adjust level of the supplied power output from power supply module 410 . The signal conversion circuit 520 may convert the power output from the LS 510 into power data. The ADC may convert analog power output from the LS 510 into digital data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a power supply voltage control module as disclosed in Kim et al. and connected it to the digital to analog converter as disclosed in Kim in order to determine whether power supply voltage drops and causes 
Regarding claim 2,  the combination of Kim and Kim et al. discloses the solid state imaging element according to claim 1, further comprising a plurality of the successive approximation type analog-digital conversion circuits (Kim; Para 29;a plurality of SAR ADCs), wherein

    the first noise detection circuit is connected to the successive approximation type analog-digital conversion circuits ( Kim et al; Figs. 4C, 5 ; Para 74-78; communication module of power control module is connected to ADC ), and

        a separation element  ( Kim; Fig. 2; Para 35; C-DAC 240 includes a capacitor array and switches SWs and they are located between comparator and SAR control logic circuit which is part of analog-digital conversion circuits ) is provided between the first noise detection circuit and each of the successive approximation type analog-digital conversion circuits (Kim et al.; Fig. 4C; 5; Kim . Fig. 2; C-DAC 240; wherein since it would have been obvious to include a noise detection circuit and connect it to the digital circuit as disclosed in Kim et al. for device in Kim, the C-DAC circuits in Kim would be between the power control module and ADC. ).
	Regarding claim 3, Kim discloses the solid state imaging element according to claim 2, wherein the separation element is a capacity element (Para 35-36; capacitor array).


    wherein the first noise detection circuit controls at least one 422 may control the power supply module 410 to adjust the level of the power. For example, when the level of the operating power is lower or higher than the level of rated power of the operating module 420, the power control module 422 may control the power supply module 410 to supply the rated power of the operating module 420).
	Regarding claim 11, Kim discloses an electronic apparatus (Para 59; CMOS image sensor) comprising:
a successive approximation type analog-digital conversion circuit  (Para 32; SAR ADC-successive approximation register (SAR) analog-digital-converter ) converting an analog pixel signal received from a pixel of a pixel array portion to a digital code; and
a first noise detection circuit  (Para 32; comparator 210 within SAR AD; it is well known in the art that comparator in AD detects and reduces reset noise ) connected to a DAC (Digital to Analog Converter) output node of the successive approximation type analog-digital conversion circuit  (Fig. 2;  Para 32-39; wherein the comparator is connected to C-DAC 240 wherein C-DAC 240 can generate reference voltage ).


	Kim et al. (US Pub No.: US 2018/0324373 A1) discloses the first noise detection circuit (Para 60-63; power control module 422) receiving a power supply voltage  (Para 60-63,   Fig. 5;  Fig. 8;  wherein the power control module 422 of the operating module 420 may receive the same power as the power that is supplied to the device module 421 by the power supply module 410 ;  the power control module 422 may analyze the level and/or quality of the power supplied to the operating module 420 after detecting the power. As a result of the analysis, when the supplied power is unstable, the power control module 422 may control the power supply module 410 to adjust the level of the power. For example, when the level of the operating power is lower or higher than the level of rated power of the operating module 420, the power control module 422 may control the power supply module 410 to supply the rated power of the operating module 420.) that is supplied to the pixel (Para 56, 57; 67; pixel array 441 ; the power supply module generate power to be supplied) , and detecting noise in the power supply voltage that is supplied to the pixel (Para 60-63, Figs. 4B, 4C;   Fig. 5; As a result of the analysis, when the supplied power is unstable, the power control module 422 may control the power supply module 410 to adjust the level of the power. For example, when the level of the operating power is lower or higher than the level of rated power of the operating module 420, the power control module 422 may control the power supply module 410 to supply the rated power of the operating module 420 )  to output a detection result to the digital circuit  ( Para  62; 73; 76-79; Fig. 4C, Fig 5;  520 may convert the power output from the LS 510 into power data. The ADC may convert analog power output from the LS 510 into digital data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a power supply voltage control module as disclosed in Kim et al. and connected it to the digital to analog converter as disclosed in Kim in order to determine whether power supply voltage drops and causes device malfunction or unwanted noise to compensate and adjust power supply level so that device function can be improved and image quality can be maintained.

	Regarding claim 13, Kim discloses a power noise correction ( Para 29; the CMOS image sensor using general SAR ADCs)  method comprising:

	Converting, by a successive approximation type analog-digital conversion circuit ( Para 29; the CMOS image sensor using general SAR ADCs may include a pixel array 110, a row decoder 120, a voltage supply circuit 140, a plurality of SAR ADCs 150 and a control circuit 130. The pixel array 110 may include imaging pixels arranged in rows and columns and output pixel signals from the pixels in response to incident light at individual imaging pixels. ), an analog pixel signal received from a pixel of a pixel array portion to a digital code  (Para 29; The plurality of SAR ADCs 150 may be located to receive a pixel signal(s) from the pixel array 10 and perform an analog-digital conversion of the pixel signal from the pixel array 10 using the voltage from the 140 according to the control signal of the control circuit 130.); and receiving a power supply voltage that is supplied to the pixel ( Fig. 1; Para 29; voltage supply circuit 140). 
	However, Kim does not discloses receiving, by a first noise detection circuit connected to a DAC (Digital to Analog Converter) output noise inside the successive approximation type analog-digital conversion circuit,  and detecting, by the first noise detection circuit, noise in the power supply voltage that is supplied to the pixel to output a detection result to the DAC. 
	Kim et al. discloses receiving, by a first noise detection circuit connected to a digital circuit output noise inside the analog-digital conversion circuit,  and detecting, by the first noise detection circuit, noise in the power supply voltage that is supplied to the pixel to output a detection result to the digital circuit  ( Para 60-63, Figs. 4B, 4C;   Fig. 5; As a result of the analysis, when the supplied power is unstable, the power control module 422 may control the power supply module 410 to adjust the level of the power. For example, when the level of the operating power is lower or higher than the level of rated power of the operating module 420, the power control module 422 may control the power supply module 410 to supply the rated power of the operating module 420; wherein the power control module 422 of the operating module 420 may receive the same power as the power that is supplied to the device module 421 by the power supply module 410 ;  the power control module 422 may analyze the level and/or quality of the power supplied to the operating module 420 after detecting the power. As a result of the analysis, when the supplied power is unstable, the power control module 422 may control the power supply module 410 to adjust the level of the power. Para  62; 73; 76-520 may convert the power output from the LS 510 into power data. The ADC may convert analog power output from the LS 510 into digital data) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a power supply voltage control module as disclosed in Kim et al. and connected it to the digital to analog converter as disclosed in Kim in order to determine whether power supply voltage drops and causes device malfunction or unwanted noise to compensate and adjust power supply level so that device function can be improved and image quality can be maintained.


Regarding claim 14,  the combination of Kim and Kim et al. discloses the solid state imaging element according to claim 11, further comprising a plurality of the successive approximation type analog-digital conversion circuits (Kim; Para 29;a plurality of SAR ADCs), wherein

    the first noise detection circuit is connected to the successive approximation type analog-digital conversion circuits ( Kim et al; Figs. 4C, 5 ; Para 74-78; communication module of power control module is connected to ADC ), and

        a separation element  ( Kim; Fig. 2; Para 35; C-DAC 240 includes a capacitor array and switches SWs and they are located between comparator and SAR control logic 

	Regarding claim 15, the combination of Kim and Kim et al. discloses the solid state imaging element according to claim 14, wherein the separation element is a capacity element (Kim; Para 35-36; capacitor array).
Regarding claim 17, the combination of Kim and Kim et al. discloses  discloses the solid state imaging element according to claim 11,
    wherein the first noise detection circuit controls at least one 422 may control the power supply module 410 to adjust the level of the power. For example, when the level of the operating power is lower or higher than the level of rated power of the operating module 420, the power control module 422 may control the power supply module 410 to supply the rated power of the operating module 420).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No.: US 2019/0166325 A1), in view of Kim et al.  (US Pub No.: US 2018/0324373 A1) and further in view of Lee et al.  (US Pub. No.: US 2018/0295301 A1).
	Regarding claim 4, Kim and Kim et al. does not disclose the solid state imaging element according to claim 2, wherein the separation element is a variable capacity element.
	Lee discloses variable capacity element （Para100; adjust variable capacitance of capacitor）
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have variable capacitor as disclosed in Lee for the capacitor in digital to analog converter as disclosed in Kim in order to adjust the capacitance value adaptively to reduce noise based on pixel values and reference voltage.
	Regarding claim 16, Kim and Kim et al. does not disclose the solid state imaging element according to claim 14, wherein the separation element is a variable capacity element.
	Lee discloses variable capacity element （Para100; adjust variable capacitance of capacitor）
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have variable capacitor as disclosed in Lee for the capacitor in digital to analog converter as disclosed in Kim in order to adjust the capacitance value adaptively to reduce noise based on pixel values and reference voltage.

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No.: US 2019/0166325 A1), in view of Kim et al.  (US Pub No.: US 2018/0324373 A1) and further in view of Thompson et al. (US Pub. No.: US 2019/0082132 A1).
	Regarding claim 12, Kim does not disclose the electronic apparatus according to claim 11, wherein the electronic apparatus is an indirect ToF type image sensor.
	Thompson et al. discloses the electronic apparatus is an indirect ToF type image sensor (Para 15; time-of-flight image sensor 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have ToF type of image sensor as disclosed in Thompson to utilize the system as disclosed in Kim in order to further measure object distance more accurately and reduce error and noise when playing video game. 
Allowable Subject Matter
Claims 6-10, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
             The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 6,  none of the prior art discloses “ a second noise detection circuit connected to the successive approximation type analog-digital conversion circuits 
	Claims 7-10 are objected to as being dependent from claim 6. 
Regarding claim 18,  none of the prior art discloses “ a second noise detection circuit connected to the successive approximation type analog-digital conversion circuits and detecting noise of a voltage supplied to the DAC output node inside the successive approximation type analog-digital conversion circuits and different from the voltage supplied to the pixel, wherein the separation element is provided between the second noise detection circuit and each of the successive approximation type analog-digital conversion circuits” in combination of other limitation in its base claims.
	Claims 19 and 20 are objected to as being dependent from claim 18.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Ishikawa (US Pub. No.: 2011/0215956 A1) cites an analog-to-digital (AD) converter device, includes: a capacitive digital-to-analog converter (DAC) including a reference capacitor group having capacitors which are weighted with a ratio, one terminal of each of the capacitors being coupled to a common signal line, the other terminal of each of the capacitors being coupled to one of reference power supplies via one of switches.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/XI WANG/           Primary Examiner, Art Unit 2696